UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1769


RANDY L. THOMAS,

                  Plaintiff - Appellant,

             v.

YNEZ   OLSHAUSEN;   MARY ELLEN  MCDONALD;   PETER   GORMAN;
CHARLOTTE-MECKLENBURG POLICE; CHARLOTTE-MECKLENBURG; STATE
OF NORTH CAROLINA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:07-cv-00130-GCM)


Submitted:    November 10, 2008             Decided:   December 11, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy L. Thomas, Appellant Pro Se.         Mark Weston          Johnson,
MCGUIREWOODS, LLP, Charlotte, North Carolina; Richard           Harcourt
Fulton, Sardar Mujeeb Shah-Khan, OFFICE OF THE CITY            ATTORNEY,
Charlotte, North Carolina; Thomas J. Ziko, Assistant            Attorney
General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randy   L.    Thomas       appeals   the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                           We

have     reviewed    the    record        and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Thomas    v.   Olshausen,       No.    3:07-cv-00130-GCM      (W.D.N.C.

filed June 16, 2008 & entered June 17, 2008).                     We dispense with

oral   argument      because      the     facts    and   legal    contentions     are

adequately    presented      in     the    materials     before     the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2